DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-26 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear and confusing as to how it is determined if the subject is suspected of having hemorrhage in the myocardial infarct.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear and confusing as to how the chronic phase includes 1-2 days, 3 days, 7 days, etc. as the specification states that the acute phase is at 3 days, 1-2 days post MI, 7 days (spec. [00147], [00223], [00236]). The specification states that the chronic phase is 56 days post MI (spec. [00147], [00236]). 
Claims 34,37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear and confusing as to how it is determined if the subject is suspected of having microvascular obstructions or tissue necrosis in the heart.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 21,24,34,36 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mootha et al. (US 2009/0143279A1), as evidenced by Salu et al. (Cardiovasc. Res. 2006, 69, 536-544).
Mootha et al. (US 2009/0143279A1) teaches of methods of treating cardiovascular disease
comprising administering to a subject a therapeutically effective amount of a compound, such as cytochalasin E, etc. The cardiovascular disease includes both acute post-myocardial infarction and chronic post-myocardial infarction (p16, [0146-0147]). 
The chronic post-myocardial infarction anticipates the chronic phase of the myocardial infarction and microvascular obstruction (MO) of the instant claims.
The subject of the disclosure anticipates the subject of the instant claims which does not exclude those with a hemorrhage, microvascular obstruction or those suspected of having a hemorrhage or MO.
The subject of the disclosure anticipates the subject of the instant claims with ischemic heart disease.
The cytochalasin E has anti-inflammatory properties, as evidenced by Salu et al. (Cardiovasc. Res. 2006, 69, 536-544)(p542, right column, third paragraph).



Claim(s) 34,36 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lakkisto et al. (Eur. J. Pharmacol. 2010, 10, 156-164). 
Lakkisto et al. (Eur. J. Pharmacol. 2010, 10, 156-164) teaches of the method of pretreating rats with cobalt protoporphyrin IX (CoPPIX) 24 hours and 3 hours prior to ligation of the left anterior descending coronary artery (LAD) to induce HO-1 or CO-donor to repair cardiac injury. Myocardial infarction was produced by ligation of LAD. The CoPPIX generated HO-1 and CO in subjects and contributed to neovascularization and cardiac regeneration after myocardial infarction (abstract; 2.1. Experimental myocardial infarction; 3.2 HO-1 mRNA and protein expression and COHb; 4. Discussion). HO-1 exerts many of its beneficial effects through CO, e.g. the anti-apoptotic, anti-inflammatory, anti-
proliferative and vasodilatory properties (4, Discussion). 
The rats of the disclosure anticipate the subjects of the instant claims as the LAD causes myocardial infarction and thus are also suspected of having MO in the heart. 
CoPPIX produces HO-1 (heme oxygenase) which provides anti-inflammatory and vasodilatory properties which anticipates the anti-inflammatory agent and coronary vasodilator of the instant claims.



Claim(s) 34,36 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (Circulation 1991, 83, 1006-1014).
Williams et al. (Circulation 1991, 83, 1006-1014) teaches that iron plays a role in oxygen radical generation during myocardial ischemia and reperfusion and the administration of the iron chelator deferoxamine during myocardial ischemia and during reperfusion reduces infarct size, improves function and metabolic recover, prevents reperfusion injury, etc. (abstract; p1013, Possible clinical implications). Beneficial effects are obtained when deferoxamine was administered at the onset of reperfusion (p1010, Discussion). In previous studies, deferoxamine was given either as a pretreatment before ischemia or at the onset of post ischemic reperfusion (p1010, Discussion; p1013, Possible clinical implications). 
The subject of the disclosure comprising myocardial ischemia anticipates the subject with MO of the instant claims.
The deferoxamine of the disclosure anticipates the chelating agent of the instant claims.


Claim(s) 21,23 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stenestrand et al. (JAMA 2001, 285, 430-436).
Stenestrand et al. (JAMA 2001, 285, 430-436) teaches of administering 3-methylglutaryl
coenzyme A reductase inhibitors (statins) to patients 3 to 6 months after acute myocardial infarction as a primary treatment of prevention to reduce the risk of subsequent coronary events (p430, left column). The statin treatment was initiated before or at the time of discharge of the patients from the hospital (p430, left column). 
Some patients had acute reperfusion, reinfarction, etc. (tables 1 and 2). The mean hospital stay was 7.06 (5.25) days and the median was 6 days (p433, right column, second paragraph).
The patients, having a previous myocardial infarct, of the disclosure anticipate the subject of the instant claims that have or is suspected of having myocardial infarct/ischemic heart disease. 
The patients, having acute reperfusion, of the disclosure anticipate the subject of the instant claims that have undergone reperfusion. 
The administration to patients 3 to 6 months after acute myocardial infarction of the disclosure anticipates the at least chronic phase of the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mootha
et al. (US 2009/0143279A1), as evidenced by Salu et al. (Cardiovasc. Res. 2006, 69, 536-544) in view of
O’Regan et al. (Radiol. 2009, 250, 916-922) and in further view of Anderson et al. (Eur. Heart J. 2001, 22,
2171-2179) and Williams et al. (Circulation 1991, 83, 1006-1014).
Mootha et al. (US 2009/0143279A1) discloses methods of treating cardiovascular disease comprising administering to a subject a therapeutically effective amount of a compound, such as cytochalasin E, etc. The cardiovascular disease includes both acute post-myocardial infarction and chronic post-myocardial infarction as well as that stated above and as evidenced by Salu et al. stated above.
Mootha et al. does not disclose diagnosing a subject with a hemorrhage in the myocardial infarct, that the subject has undergone reperfusion, imaging the subject’s heart or identifying MO in the subject.
O’Regan et al. (Radiol. 2009, 250, 916-922) discloses cardiac T2* mapping of the heart for detecting reperfusion hemorrhage following percutaneous primary coronary intervention for acute myocardial infarction and microvascular obstruction by measuring the effect of hemorrhage on quantifying the ischemic area at risk (abstract). Reperfusion of severely ischemic myocardium leads to interstitial hemorrhage wherein hemorrhage is common during PPCI and can occur even after short-term coronary occlusion (p916, left column, first paragraph). The myocardia hemorrhage was imaged with a dual-inversion black-blood gradient multiecho cardiac T2* MR sequence (p917, left column; Figure 1; p920, Discussion and last paragraph). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to image a subject’s heart and identify MO in the subject’s heart as O’Regan et al. teaches of cardiac T2* mapping of the heart for detecting reperfusion hemorrhage to quantify the extent of myocardial hemorrhage, quantify the ischemic area at risk (IAR) and compare it with other indexes of ischemic injury and provide an image marker of poor myocardial salvage for the advantage of providing boundary detection to avoid underestimating the IAR.
Mootha et al. does not disclose a.) detecting a level of iron or deposits that contain iron in an infarcted region relative to a remote region; b.) imaging from 56 days to 6 months; c.) measuring blood levels of ferritin; d.) administering an iron chelating agent or e.) a subsequent dose of a chelating agent.
Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179) discloses the use of T2-star (T2*) for quantifying myocardial iron deposition in patients with ventricular dysfunction and provide a prediction for the need for treatment (abstract; p2171, right column, second paragraph). 
Non-transferrin bound iron (NTBI) toxicity is much higher than bound iron as it promotes hydroxyl radical formation resulting in peroxidative damage to membrane lipids and proteins and in impaired function of the heart (p2177, Iron overload pathophysiology). As iron accumulates in the normal storage form in the heart, the T2* falls, but there is little effect on cardiac function until a threshold is reached where iron storage capacity is exhausted. At this point NTBI starts to appear, which profoundly affects cardiac function. Thus, the relationship between the measured T2* and cardiac function is shallow until a critical level is reached, after which rapid deterioration occurs. Using the T2* technique, it is possible to identify much earlier those patients who require intensive chelation prior to the onset of systolic dysfunction and this should avoid the mortality associated with overt heart failure (p2177, Iron overload pathophysiology). 
Despite the lack of correlation between myocardial T2* and serum ferritin, both are predictors for cardiac medication. This may be related to increased clinical vigilance in the treatment of patients with high serum ferritins (p2174, Heart iron, liver iron, serum ferritin and the relationships between these variables; p2174, right column, last paragraph; p2177, left column, first paragraph). 
MR gradient echo images of differential tissue iron clearance before and after intravenous
chelation therapy, e.g. before, after 3 months and after 6 months, respectively shows that chelation of myocardial iron deposition only shows improvement at 6 months (Figure 4). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to
image the subject’s heart to detect a level of iron or deposits that contain iron in an infarcted region
relative to a remote region with T2* after 6 months as Anderson et al. teaches of the importance of identifying NTBI deposition/toxicity in a subject’s heart to allow for the advantage of providing early treatment via iron chelation and minimizing the impairment to the function of the heart. MR gradient echo images of differential tissue iron clearance after intravenous chelation therapy, e.g. after 6 months, shows that chelation of myocardial iron deposition only shows improvement at 6 months.
At the time of the invention it would have been obvious to one of ordinary skill in the art to measure blood levels of ferritin in a subject as Anderson et al. teaches that it is a predictor for cardiac medication and provide increased clinical vigilance in the treatment of patients with high serum ferritins.
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize an iron chelating agent in combination with the cytochalasin E of Mootha et al. for the treatment of iron overload in the heart as Anderson et al. teaches of the intensive chelation prior to the onset of systolic dysfunction and to avoid the mortality associated with overt heart failure caused by exhausted iron storage capacity.
It would have been predictable to one of ordinary skill in the art to administer a subsequent dose of a chelating agent if a higher level of iron or deposits contain iron is indicated in the infarcted region or discontinuing administration of the chelating agent if the level of iron or deposits that contain is not indicated as higher in the infarcted region as Anderson et al. teaches of intensive chelation which implies a very thorough and vigorous removal of iron which does not exclude subsequent administration
of the chelating agent if a critical level of iron in the infarct is determined via T2*.

Mootha et al. does not disclose the chelating agents deferoxamine, deferasirox or deferiprone.
Williams et al. (Circulation 1991, 83, 1006-1014) discloses administration of the iron chelator
deferoxamine during myocardial ischemia and during reperfusion to prevent reperfusion injury as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the iron chelating agent deferoxamine for the treatment of iron overload in the heart as Williams et al. teaches that iron plays a role in oxygen radical generation during myocardial ischemia and reperfusion and deferoxamine administration can be used to chelate this iron and Anderson et al. teaches that non-transferrin bound iron (NTBI) promotes hydroxyl radical formation resulting in peroxidative damage to membrane lipids and proteins and impaired function of the heart. 
Therefore, it would have been predictable to one of ordinary skill in the art to utilize a known iron chelator for removing iron from an infarct for another known iron chelator for removing iron from an infarct to provide for the advantage of reducing damage caused by excess iron and further loss of cardiac function.



Claims 34-36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakkisto et al. (Eur. J. Pharmacol. 2010, 10, 156-164) in view of O’Regan et al. (Radiol. 2009, 250, 916-922). 
Lakkisto et al. (Eur. J. Pharmacol. 2010, 10, 156-164) teaches of the method of pretreating rats with cobalt protoporphyrin IX (CoPPIX) 24 hours and 3 hours prior to ligation of the left anterior descending coronary artery (LAD) to induce HO-1 or CO-donor to repair cardiac injury as well as that stated above.
Lakkisto et al. does not disclose imaging the subject’s heart and identifying MO in the subject.
O’Regan et al. (Radiol. 2009, 250, 916-922) discloses cardiac T2* mapping of the heart for
detecting reperfusion hemorrhage following percutaneous primary coronary intervention for acute myocardial infarction and microvascular obstruction by measuring the effect of hemorrhage on quantifying the ischemic area at risk as well as that stated above. 
At the time of the invention it would have been obvious to one of ordinary skill in the art to image a subject’s heart and identify MO in the subject’s heart as O’Regan et al. teaches of cardiac T2* mapping of the heart for detecting reperfusion hemorrhage to quantify the extent of myocardial hemorrhage, quantify the ischemic area at risk (IAR) and compare it with other indexes of ischemic injury and provide an image marker of poor myocardial salvage for the advantage of providing boundary detection to avoid underestimating the IAR.



Claims 34-36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (Circulation 1991, 83, 1006-1014) in view of O’Regan et al. (Radiol. 2009, 250, 916-922) and in further view of Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179).
Williams et al. (Circulation 1991, 83, 1006-1014) discloses administration of the iron chelator deferoxamine during myocardial ischemia and during reperfusion to prevent reperfusion injury as well as that stated above.
Williams et al. does not disclose imaging the subject’s heart and identifying MO in the subject.
O’Regan et al. (Radiol. 2009, 250, 916-922) discloses T2* mapping of the heart for detecting reperfusion hemorrhage following percutaneous primary coronary intervention for acute myocardial infarction and microvascular obstruction by measuring the effect of hemorrhage on quantifying the
ischemic area at risk as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art to
image a subject’s heart and identify MO in the subject’s heart as O’Regan et al. teaches of cardiac T2* mapping of the heart for detecting reperfusion hemorrhage to quantify the extent of myocardial hemorrhage, quantify the ischemic area at risk (IAR) and compare it with other indexes of ischemic injury and provide an image marker of poor myocardial salvage for the advantage of providing boundary detection to avoid underestimating the IAR.

Williams et al. does not disclose identifying a subject as having an elevated level of iron or deposits that contain iron in the infarcted region or administering the composition after from 56 days to 6 months. 
Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179) discloses the use of T2-star (T2*) for quantifying myocardial iron deposition in patients with ventricular dysfunction and provide a prediction for the need for treatment as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art to
image the subject’s heart to detect a level of iron or deposits that contain iron in an infarcted region
relative to a remote region with T2* after 6 months as Anderson et al. teaches of the importance of identifying NTBI deposition/toxicity in a subject’s heart to allow for the advantage of providing early treatment via iron chelation and minimizing the impairment to the function of the heart. MR gradient echo images of differential tissue iron clearance after intravenous chelation therapy, e.g. after 6 months, shows that chelation of myocardial iron deposition only shows improvement at 6 months.



Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenestrand et al. (JAMA 2001, 285, 430-436) in view of O’Regan et al. (Radiol. 2009, 250, 916-922) and in further view of Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179) and Williams et al. (Circulation 1991, 83, 1006-1014).
Stenestrand et al. (JAMA 2001, 285, 430-436) discloses administering 3-methylglutaryl coenzyme A reductase inhibitors (statins) to patients 3 to 6 months after acute myocardial infarction as a primary treatment of prevention to reduce the risk of subsequent coronary events as well as that stated above.
Stenestrand et al. does not explicitly disclose that the subject has or is suspected of having a hemorrhage in the myocardial infarct.
Stenestrand et al. does not disclose that the subject has undergone reperfusion, imaging the subject’s heart or identifying MO in the subject.
O’Regan et al. (Radiol. 2009, 250, 916-922) discloses T2* mapping of the heart for detecting reperfusion hemorrhage following percutaneous primary coronary intervention for acute myocardial infarction and microvascular obstruction by measuring the effect of hemorrhage on quantifying the ischemic area at risk as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art to image the subject’s heart and identify MO in a subject’s heart as O’Regan et al. teaches of cardiac T2* mapping of the heart for detecting hemorrhage caused by reperfusion to quantify the extent of myocardial hemorrhage and compare it with other indexes of ischemic injury and provide an image marker of poor myocardial salvage for the advantage of providing boundary detection to avoid underestimating the IAR.

Stenestrand et al. does not disclose a.) detecting a level of iron or deposits that contain iron in an infarcted region relative to a remote region; b.) imaging from 56 days to 6 months; c.) measuring blood levels of ferritin; d.) administering an iron chelating agent or e.) a subsequent dose of a chelating
agent.
Anderson et al. (Eur. Heart J. 2001, 22, 2171-2179) discloses the use of T2-star (T2*) for quantifying myocardial iron deposition in patients with ventricular dysfunction and provide a prediction for the need for treatment as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art to
image the subject’s heart to detect a level of iron or deposits that contain iron in an infarcted region
relative to a remote region with T2* after 6 months as Anderson et al. teaches of the importance of identifying NTBI deposition/toxicity in a subject’s heart to allow for the advantage of providing early treatment via iron chelation and minimizing the impairment to the function of the heart. MR gradient echo images of differential tissue iron clearance after intravenous chelation therapy, e.g. after 6 months, shows that chelation of myocardial iron deposition only shows improvement at 6 months and Stenestrand et al. also discloses treatment of MI after 3 or 6 months via administering 3-methylglutaryl coenzyme A reductase inhibitors (statins).
Therefore, it would have been predictable to one of ordinary skill in the art to examine the use a combination of 3-methylglutaryl coenzyme A reductase inhibitors (statins) of Stenestrand et al. and an iron chelating agent, after 3 months or 6 months, for the treatment of iron overload in the heart as Anderson et al. teaches of the intensive chelation prior to the onset of systolic dysfunction and to avoid the mortality associated with overt heart failure caused by exhausted iron storage capacity.
It would have been predictable to one of ordinary skill in the art to administer a subsequent dose of a chelating agent if a higher level of iron or deposits contain iron is indicated in the infarcted region or discontinuing administration of the chelating agent if the level of iron or deposits that contain is not indicated as higher in the infarcted region as Anderson et al. teaches of intensive chelation which implies a very thorough and vigorous removal of iron which does not exclude subsequent administration
of the chelating agent if a critical level of iron in the infarct is determined via T2*.
At the time of the invention it would have been obvious to one of ordinary skill in the art to measure blood levels of ferritin in a subject as Anderson et al. teaches that it is a predictor for cardiac medication and provide increased clinical vigilance in the treatment of patients with high serum ferritins.

Stenestrand et al. does not disclose the chelating agents deferoxamine, deferasirox or deferiprone.
Williams et al. (Circulation 1991, 83, 1006-1014) discloses administration of the iron chelator deferoxamine during myocardial ischemia and during reperfusion to prevent reperfusion injury as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the iron chelating agent deferoxamine for the treatment of iron overload in the heart as Williams et al. teaches that iron plays a role in oxygen radical generation during myocardial ischemia and reperfusion and deferoxamine administration can be used to chelate this iron and Anderson et al. teaches that non-transferrin bound iron (NTBI) promotes hydroxyl radical formation resulting in peroxidative damage to membrane lipids and proteins and impaired function of the heart. 
Therefore, it would have been predictable to one of ordinary skill in the art to utilize a known iron chelator for removing iron from an infarct for another known iron chelator for removing iron from an infarct to provide for the advantage of reducing damage caused by excess iron and further loss of cardiac function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25,30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-11 and 14 of U.S. Patent No. 10,694,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating a subject of the instant claims include administration of a therapeutic agent, such as deferoxamine for chelating iron deposits in MI and further imaging the heart via T2* CMR to identify iron or deposits that contain iron in the heart and the method of imaging of the subject’s heart via T* CMR of the U.S. Patent No. 10,694,962 also includes the administration of therapeutic agents, such as deferoxamine.
The methods of treating and imaging of the instant claims are done during the chronic phase of MI and the method of imaging of the subject’s heart via T* CMR of the U.S. Patent No. 10,694,962 is done during the chronic phase e.g. 10-15 days etc.
Claims 21-25 and 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,10,12,14-19 and 21 of U.S. Patent No. 10,694,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating a subject of the instant claims include administration of a therapeutic agent, such as deferoxamine for chelating iron deposits in MI and further imaging the heart via T2* CMR to identify iron or deposits that contain iron in the heart and the method of imaging of the subject’s heart of the U.S. Patent No. 10,694,961 also includes the administration of therapeutic agents, such as deferoxamine.
The subject of the instant claims may comprise a hemorrhage in the myocardial infarct and the subject of the U.S. Patent No. 10,694,961 has had a reperfusion hemorrhage.
The methods of treating and imaging of the instant claims are done during the chronic phase of MI and the method of imaging of the subject’s heart of the U.S. Patent No. 10,694,961 is done during the chronic phase, e.g. 10-15 days etc.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618